                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               October 28, 2019
                           UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

KATIE MARIE COLA, ET AL.,                 §
                                          §
             Plaintiffs.                  §
                                          §
VS.                                       §    CIVIL ACTION NO. 3:19–CV–00199
                                          §
THE DOW CHEMICAL COMPANY,                 §
ET AL.,                                   §
                                          §
             Defendants.                  §


                  ORDER ADOPTING MAGISTRATE JUDGE’S
                  MEMORANDUM AND RECOMMENDATION

      On August 30, 2019, Plaintiffs’ Motion to Remand and Memorandum of Law in

Support (“Dkt. 14) was referred to United States Magistrate Judge Andrew M. Edison for

report and recommendation. See Dkt. 18. On October 1, 2019, Judge Edison filed a

Memorandum and Recommendation (Dkt. 32) recommending that Plaintiffs’ Motion to

Remand and Memorandum of Law in Support (Dkt. 14) be GRANTED.

      On October 15, 2019, Defendants filed their Objections. See Dkt. 39. In accordance

with 28 U.S.C. § 636(b)(1)(C), this Court is required to “make a de novo determination of

those portions of the [magistrate judge’s] report or specified proposed findings or

recommendations to which objection [has been] made.” After conducting this de novo

review, the Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).
      The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings; and the record. The Court ACCEPTS Judge Edison’s

Memorandum and Recommendation and ADOPTS it as the opinion of the Court. It is

therefore ORDERED that:

      (1)   Judge Edison’s Memorandum and Recommendation (Dkt. 32) is
            APPROVED AND ADOPTED in its entirety as the holding of the Court;

      (2)   Plaintiffs’ Motion to Remand and Memorandum of Law in Support (“Dkt.
            14) is GRANTED;

      (3)   This action, originally numbered 98403-CV by the Brazoria County District
            Clerk, is REMANDED back to the 149th District Court of Brazoria County,
            Texas, effective immediately; and

      (4)   A certified copy of this order will be mailed by the Clerk of this Court to the
            Clerk of the 149th District Court of Brazoria County, Texas entitling that
            Court to proceed with the action according to the laws of the State of Texas.

      It is so ORDERED.

            SIGNED and ENTERED this 28th day of October, 2019.



                                        ________________________________
                                        JEFFREY V. BROWN
                                        UNITED STATES DISTRICT JUDGE




                                           2
